Filed 1/13/14
                       CERTIFIED FOR PARTIAL PUBLICATION*

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                      B244436

        Plaintiff and Respondent,                (Los Angeles County
                                                 Super. Ct. No. BA390587)
        v.

LUIS F. ROSALES,

        Defendant and Appellant.



        APPEAL from a judgment of the Superior Court of Los Angeles County, Laura F.
Priver, Judge. Affirmed as modified with directions.
        Heather L. Beugen, under appointment by the Court of Appeal, for Defendant and
Appellant.
        Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, Jr., and
David F. Glassman, Deputy Attorneys General, for Plaintiff and Respondent.




        *Pursuant to California Rules of Court, rules 8.1100 and 8.1110, parts III A-D and
F 2 are not certified for publication. The remainder of the opinion is to be published.
                                    I. INTRODUCTION


       A jury convicted defendant, Luis F. Rosales, of three counts of first degree
robbery. (Pen. Code, §§211, 212.5, subd. (a)1.) The jury further found firearm use
allegations true as to each count. (12022.53, subd. (b).) The trial court found defendant
had a prior juvenile adjudication of a serious felony within the meaning of sections 667,
subdivisions (b) through (i) and 1170.12. Defendant was sentenced to 30 years in state
prison. We modify the oral pronouncement of judgment with respect to court facilities
and court operations assessments. We affirm the judgment as modified. We direct that
the abstract of judgment be amended upon remittitur issuance.


                                    II. THE EVIDENCE


       Defendant committed three robberies of hotel lobby front desk clerks. Defendant
was arrested at the scene of the third robbery. His loaded semiautomatic firearm was
recovered. The recovered gun was introduced in evidence at trial. Surveillance video
from the robberies showed defendant using a gun.
       Margaret Haynes was the victim of the first robbery, which was charged in count
2. Ms. Haynes testified that on November 2, 2011, defendant pointed a gun at her and
demanded money. Ms. Haynes was scared because she thought defendant would shoot
her. He was holding the gun in a way that she could see it the whole time. When asked
what the firearm looked like, Ms. Haynes said, ―[L]ike a gun maybe the kind a policeman
would carry.‖ Ms. Haynes was not certain the gun in evidence was the one defendant
used. But she also could not say it was not the gun defendant pointed at her. Ms. Haynes
identified defendant in a photographic lineup. She said, ―That‘s the guy that robbed [me]
. . . .‖ Ms. Haynes also identified defendant at trial.



       1   Further statutory references are to the Penal Code unless otherwise noted.

                                               2
       Erick Lopez was the victim of the second robbery, which was charged in count 3.
On October 23, 2011, defendant pointed a gun at Mr. Lopez and demanded cash. Mr.
Lopez was scared and nervous. Mr. Lopez did not know anything about guns. He did
not know the difference between a revolver and a semiautomatic gun. But he had seen a
gun with a cylinder in the front that revolves. Defendant‘s weapon was not that type.
Mr. Lopez could not say for sure that the gun in evidence was the one defendant used.
But Mr. Lopez testified the weapon looked like the gun pointed at him during the
robbery. Mr. Lopez identified defendant in a photographic lineup as someone who
looked like the suspect. Mr. Lopez identified defendant at trial.
       Mohd Rahman was the victim of the third robbery, which was charged in count 1.
The robbery occurred on November 2, 2011. At trial, Mr. Rahman identified defendant
as the perpetrator. Defendant pointed a gun at Mr. Rahman and demanded money. Mr.
Rahman was afraid. After Mr. Rahman complied, defendant began to walk away.
However, two hotel guests stopped defendant and, following a struggle, detained him
until police arrived. During the struggle, defendant said the person from whom he
borrowed the gun would kill defendant if he did not return it. Mr. Rahman identified the
gun in evidence as the one defendant used during the robbery.


                                    III. DISCUSSION
                      [Parts III A-D and F 2 are not to be published.]


                                  A. Inhabited Dwelling


       Section 212.5, subdivision (a) states in part, ―[E]very robbery which is perpetrated
in an inhabited dwelling house . . . or the inhabited portion of any other building is
robbery of the first degree.‖ Defendant challenges the sufficiency of the evidence the
robberies occurred in an inhabited dwelling house making them of the first degree.
Given the undisputed facts, we resolve that question as a matter of law. (People v. Cruz
(1996) 13 Cal. 4th 764, 775; People v. Villalobos (2006) 145 Cal. App. 4th 310, 317; see

                                              3
People v. Thorn (2009) 176 Cal. App. 4th 255, 261.) We conclude there was substantial
evidence the robberies were first degree.
       The terms ―inhabited dwelling house‖ and ―inhabited portion of any other
building‖ are to be construed to effectuate the legislative purpose. (People v. Cruz,
supra, 13 Cal.4th at p. 775; People v. Thorn, supra, 176 Cal.App.4th at p. 261.) Those
terms are functionally equivalent. (People v. O’Bryan (1985) 37 Cal. 3d 841, 844; People
v. Villalobos, supra, 145 Cal.App.4th at p. 316, fn. 2.) The terms ―inhabited dwelling
house‖ and ―inhabited portion of any other building‖ have the same meaning in both the
robbery and burglary statutes. (People v. Villalobos, supra, 145 Cal.App.4th at p. 316;
People v. Long (2010) 189 Cal. App. 4th 826, 834; see § 460, subd. (a) [burglary].)
Section 459, concerning burglary, states, ―As used in this chapter, ‗inhabited‘ means
currently used for dwelling purposes, whether occupied or not.‖ Our Supreme Court has
held, ―[T]he phrase ‗inhabited dwelling house‘ is a broad, inclusive term.‖ (People v.
Cruz, supra, 13 Cal.4th at p. 768 [burglary]; People v. Long, supra, 189 Cal.App.4th at p.
834; People v. Villalobos, supra, 145 Cal.App.4th at p. 317.) It is broadly construed to
effectuate the legislative purpose. (People v. Cruz, supra, 13 Cal.4th at p. 775; People v.
Thorn, supra, 176 Cal.App.4th at p. 261.) So construed, it applies to hotel rooms.
(People v. Long, supra, 189 Cal.App.4th at p. 838; People v. Villalobos, supra, 145
Cal.App.4th at pp. 315-321; People v. Fleetwood (1985) 171 Cal. App. 3d 982, 986-988.)
But the inhabited dwelling element of subdivision 459 also applies to hotel lobbies
(People v. Mendoza (2004) 118 Cal. App. 4th 571, 575; People v. Wilson (1989) 209
Cal. App. 3d 451, 452-453).
       That a hotel lobby is an ―inhabited dwelling house‖ as the Court of Appeal held in
Wilson is consistent with the legislative purpose. Historically, heightened protection has
been afforded inhabited properties in the robbery context for two related reasons.
(People v. Cruz, supra, 13 Cal.4th at p. 775; People v. Villalobos, supra, 145 Cal.App.4th
at p. 317.) First, an inhabited dwelling as opposed to, for example, a commercial
property, is a private sanctuary. (People v. Cruz, supra, 13 Cal.4th at p. 775; People v.
Villalobos, supra, 145 Cal.App.4th at p. 317; see People v. Woods (1998) 65 Cal. App. 4th
4
345, 349, 350.) As our Supreme Court observed in Cruz, ―[T]his term should be
construed to effectuate the legislative purpose underlying the statute, namely to protect
the peaceful occupation of one‘s residence.‖ (People v. Cruz, supra, 13 Cal.4th at p. 775;
accord, People v. Villalobos, supra, 145 Cal.App.4th at p. 317; People v. Woods, supra,
65 Cal.App.4th at pp. 349, 350.) Second, the potential for violence is greater when a
robbery occurs in an inhabited place. A victim is more likely to react violently to an
intrusion into an inhabited location because of the presence of others who may be harmed
and personal property. (People v. Cruz, supra, 13 Cal.4th at pp. 775-776; People v.
Villalobos, supra, 145 Cal.App.4th at p. 317.)
       Hotels are temporary private sanctuaries for guests. They are places in which
people reside for a time; to which they bring their personal property and, often, their
loved ones. That a hotel lobby is also a place of business does not change the character
of the property as a whole as an inhabited dwelling. Therefore, the present robberies
occurred in ―an inhabited dwelling house‖ and were of the first degree. We need not
address other scenarios where a robbery occurs in a lobby disconnected from rooms or
places where guests congregate.


                                  B. Personal Firearm Use


       Defendant challenges the sufficiency of the evidence he used a firearm while
committing the robberies charged in counts 2 and 3. Defendant notes: the victims could
not say whether the weapon introduced in evidence was the one he used; neither a gun
nor bullets were recovered at the scene of the count 2 and 3 robberies; the victims did not
physically feel the firearm; and defendant never threatened to kill either hotel clerk. The
applicable standard of review is well-established: ―[T]he court must review the whole
record in the light most favorable to the judgment below to determine whether it discloses
substantial evidence—that is, evidence which is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.‖ (People v. Johnson (1980) 26 Cal. 3d 557, 578; accord, People v.

                                             5
Jones (2013) 57 Cal. 4th 899, 960.) We conclude the evidence supported imposition of
the enhancements.
       A firearm does not have to be operable or loaded for the section 12022.53
enhancement to apply. (§ 12022.53, subd. (b); People v. Gonzalez (2008) 43 Cal. 4th
1118, 1124.) The Court of Appeal for the Third Appellate District set forth the
applicable law in People v. Monjaras (2008) 164 Cal. App. 4th 1432, 1435-1436: ―The
fact that an object used by a robber was a ‗firearm‘ can be established by direct or
circumstantial evidence. (See People v. Rodriguez (1999) 20 Cal. 4th 1, 11-12; People v.
Lochtefeld (2000) 77 Cal. App. 4th 533, 541; People v. Dominguez (1995) 38 Cal. App. 4th
410, 421.) [¶] Most often, circumstantial evidence alone is used to prove the object was
a firearm. This is so because when faced with what appears to be a gun, displayed with
an explicit or implicit threat to use it, few victims have the composure and opportunity to
closely examine the object; and in any event, victims often lack expertise to tell whether
it is a real firearm or an imitation. And since the use of what appears to be a gun is such
an effective way to persuade a person to part with personal property without the robber
being caught in the act or soon thereafter, the object itself is usually not recovered by
investigating officers. [¶] Circumstantial evidence alone is sufficient to support a finding
that an object used by a robber was a firearm. (People v. Green (1985) 166 Cal. App. 3d
514, 516–517, & fn. 1 [although the victim did not see the weapon, the fact that one of
two culprits put a cold object to the victim‘s head after threatening to shoot her baby was
sufficient circumstantial evidence that the culprit, later found with bullets in his pocket,
personally used a firearm in robbing and raping the victim]; see also People v. Maury
(2003) 30 Cal. 4th 342, 396 [inferences drawn from circumstantial evidence are sufficient
to support a conviction]; People v. Bloom (1989) 48 Cal. 3d 1194, 1208 [‗circumstantial
evidence is as sufficient as direct evidence to support a conviction‘].)‖
       Our Third Appellate District colleagues applied the foregoing law to the facts of
the case before it: ―Here, defendant demanded of the female victim, ‗Bitch, give me your
purse,‘ then pulled up his shirt and displayed the handle of a black pistol tucked in his
waistband. The victim, who had seen guns before but had never handled one, testified

                                              6
she immediately saw that the pistol looked like a gun, and it made her scared. She
‗assumed‘ the pistol was ‗real‘ and handed over her pocketbook. When asked by
defendant‘s trial attorney what the pistol was made of, the victim said: ‗Probably metal
because—I don‘t know. Wasn‘t wood, wasn‘t plastic. I don‘t know if it was plastic or
metal . . . . He don‘t show it to me. He just do ‗this‘ to me [pulled up his shirt and
displayed the pistol].‘ The victim then conceded that she could not say for certain
whether it was ‗a toy or real or not.‘ [¶] The jury was not required to give defendant the
benefit of the victim‘s inability to say conclusively the pistol was a real firearm. This is
so because ‗defendant‘s own words and conduct in the course of an offense may support
a rational fact finder‘s determination that he used a [firearm].‘ (People v. Rodriguez,
supra, 20 Cal.4th at p. 13.) Indeed, even though for purposes of section 12022.53,
subdivision (b), a firearm need not be loaded or even operable, ‗words and actions, in
both verbally threatening and in displaying and aiming [a] gun at others, [can] fully
support[ ] the jury‘s determination the gun was sufficiently operable [and loaded].‘
(People v. Lochtefeld, supra, 77 Cal.App.4th at p. 541.) Accordingly, jurors ‗may draw
an inference from the circumstances surrounding the robbery that the gun was not a toy.‘
(People v. Aranda (1965) 63 Cal. 2d 518, 533 . . . .)‖ (People v. Monjaras, supra, 164
Cal.App.4th at pp. 1436-1437.)
       The Court of Appeal concluded: ―Simply stated, when as here a defendant
commits a robbery by displaying an object that looks like a gun, the object‘s appearance
and the defendant‘s conduct and words in using it may constitute sufficient circumstantial
evidence to support a finding that it was a firearm within the meaning of section
12022.53, subdivision (b). In other words, the victim‘s inability to say conclusively that
the gun was real and not a toy does not create a reasonable doubt, as a matter of law, that
the gun was a firearm. (See [People v.] Aranda, supra, 63 Cal.2d at pp. 532–533
[‗Testimony by witnesses who state that they saw what looked like a gun, even if they
cannot identify the type or caliber, will suffice‘ to prove ‗the gun was not a toy‘].)‖
(People v. Monjaras, supra, 164 Cal.App.4th at pp. 1437-1438, fn. omitted; accord,



                                              7
People v. Law (2011) 195 Cal. App. 4th 976, 978-979, 982-984.) We agree with the
foregoing analysis.
       In the present case, Mr. Rahman, Mr. Hayes and Ms. Lopez all testified defendant
used a gun. Defendant pointed a gun at each of the victims and demanded money. The
victims were frightened when defendant pointed his weapon at them. Mr. Rahman
identified the gun recovered after the third robbery and introduced in evidence at trial as
the firearm defendant used. The remaining two victims could not say that the gun in
evidence was in fact the one defendant used. They testified, however, the gun was
consistent with the weapon they saw. Further, video surveillance tape from the hotel
lobbies showed defendant using a gun. Moreover, the jury could reasonably conclude the
firearm recovered in the third robbery was the same one defendant used in the first two.
This was substantial evidence defendant personally used a firearm in the commission of
the robberies charged in counts 2 and 3 within the meaning of section 12022.53,
subdivision (b).


                                      C. Pro Per Request


       Defendant asserts he was denied his right of self-representation in violation of the
Sixth Amendment to the United States Constitution. The trial court found defendant was
simply seeking to delay the trial. Our review is for an abuse of discretion. (People v.
Marshall (1996) 13 Cal. 4th 799, 827; People v. Windham (1977) 19 Cal. 3d 121, 127-
128.) We find no abuse of discretion.
       Defendant was arraigned on February 9, 2012. As of June 4, 2012, the prosecutor
had offered a proposed disposition. On June 4, defendant was represented by Carlos
Bido, a deputy public defender. On that date defendant made a motion to have Mr. Bido
relieved as counsel. Following a hearing, the trial court denied the substitution of counsel
motion. Defendant continued to object to going to trial while represented by Mr. Bido.
Mr. Bido, however, declared he would be ready for trial within 30 days. Ultimately,
defendant agreed to waive time for trial. The case was continued for pretrial hearing to

                                             8
June 25, 2012, and then, at Mr. Bido‘s request, to July 30, 2012. On July 30, 2012, Mr.
Bido advised the trial court, ―Mr. Rosales is requesting a continuance to discuss this case
further with his family.‖ The request was denied. The trial court offered to trail the
matter so defendant could confer with his relatives. Defendant objected: ―. . . I‘m not
ready to take anything to trial. And you know that. I‘m telling you.‖ The trial court
trailed the matter to August 16, 2012, as day 17 of the 20 days in which to commence
trial pursuant to the prior time waiver. Mr. Bido said, ―I‘ll be absolutely ready on that
day.‖ The trial court continued the case to August 16, 2012, and ordered that trial
commence by August 20, 2012.
       At the outset of the August 16, 2012 hearing, Mr. Bido stated, ―Mr. Rosales is
requesting a continuance for about 40 days, so that he can speak to his family about how
he should resolve this case.‖ Mr. Bido noted, however, ―The People as well as myself
would prefer picking a jury on Monday [August 20].‖ When the trial court advised
defendant he would not get more time, he said he needed time to find a private attorney.
The trial court advised: ―This case has been in this court since February, okay. You‘ve
had plenty of time to talk to your family. You‘ve had plenty of time to hire a private
lawyer. I told you when we were here on the 25th, when I continued the case to July 30,
that there weren‘t going to be any more continuances. That was two months ago, okay.
This case is not that complicated of a case. I understand it is the most important thing
going on in your life, and Mr. Bido did a fine job for you. But I‘m not going to continue
this case other than continue the case until Monday. [¶] I‘ll tell you what I‘ll do. I‘ll
continue the case to Monday as seven of 10. If you have another lawyer here, private
lawyer in here on Monday, hired, ready to go, I would grant a continuance, okay. But
otherwise, Mr. Bido is your lawyer. The case goes to 100 on Tuesday, and jury selection
begins. Do you want to do that, or do you want the trial to begin tomorrow? Those are
your two choices.‖ Faced with those options, defendant stated: ―I would rather go pro
per. I would rather defend my own self.‖ The trial court denied defendant‘s self-
representation motion on the ground it was made for the sole purpose of delay.
Defendant then agreed to commence trial within three days of Monday, August 20, 2012.

                                              9
The trial court advised defendant: ―So Mr. Rosales, if you have another lawyer hired and
coming in here or at least calls us on Monday and says that he‘s been retained and can‘t
come in on Monday because he has a calendar conflict, I‘ll grant the continuance;
otherwise, this case is going into 100 on Tuesday, August 21. Or you can accept the
People‘s offer or my offer. So we‘ll see you Monday. Good luck, sir.‖ Defendant did
not hire private counsel.
       We find no abuse of discretion. Defendant repeatedly sought to delay the trial
without stating sufficient reason for doing so. He had ample time to consider the plea
offer, consult with his family or hire private counsel. Mr. Bido was prepared to proceed.
Defendant‘s request came three days prior to the scheduled start of trial. There was no
evidence any failure to delay the trial would prejudice defendant. Under these
circumstances, the trial court could reasonably conclude defendant sought solely to delay
his trial. (See People v. Windham, supra, 19 Cal.3d at pp. 127-129; People v. Powell
(2011) 194 Cal. App. 4th 1268, 1278-1279; People v. Bradford (2010) 187 Cal. App. 4th
1345, 1353-1354.) Finally, we note that the United States Supreme Court has never held
that a pro se request made so close to the date of trial is timely. (Moore v. Calderon (9th
Cir. 1997) 108 F.3d 261, 264-265 [abrogated on other grounds by Williams v. Taylor
(2000) 529 U.S. 362, 404-409, as noted in Baker v. City of Blaine (9th Cir. 2000) 221
F.3d 1108, 1110, fn. 2]; People v. Rudd (1998) 63 Cal. App. 4th 620, 626-630.) Under
controlling United States Supreme Court authority, no Sixth Amendment violation
occurred.


                             D. The Prior Juvenile Adjudication


       Defendant contends using his prior juvenile adjudication to enhance his sentence
under sections 667, subdivisions (b) through (i) and 1170.12 violated his Sixth
Amendment rights. That contention is without merit. (People v. Nguyen (2009) 46
Cal. 4th 1007, 1010-1012, 1014-1028; see People v. Quiles (2009) 177 Cal. App. 4th 612,
620-621.) We are bound by California Supreme Court precedent. (People v. Johnson

                                            10
(2012) 53 Cal. 4th 519, 527-528; Auto Equity Sales, Inc. v. Superior Court (1962) 57
Cal. 2d 450, 455.)


                           [Parts E and F 1 are to be published]


                                  E. CALCRIM No. 359


       We asked the parties to brief the question whether it was error to instruct the jury
on corpus delicti pursuant to CALCRIM No. 359. Here the jury was instructed pursuant
to CALCRIM No. 359: ―The defendant may not be convicted of any crime based on his
out-of-court statement alone. You may only rely on the defendant‘s out-of-court
statements to convict him if you conclude that other evidence shows that the charged
crime was committed. [¶] That other evidence may be slight and need only be enough to
support a reasonable inference that a crime was committed. [¶] The identity of the
person who committed the crime and the degree of the crime may be proved by the
defendant‘s statement alone. [¶] You may not convict the defendant unless the People
have proved his guilt beyond a reasonable doubt.‖ Defendant asserts CALCRIM No. 359
should not have been given. Defendant relies on People v. Rivas (2013) 214 Cal. App. 4th
1410, 1427-1429. Rivas held CALCRIM No. 359 is confusing and should be
reconsidered. We disagree with Rivas and find no instructional error.
       In People v. Rivas, supra, 214 Cal.App.4th at page 1428, the Court of Appeal held
the first two paragraphs of CALCRIM No. 359 correctly state the corpus delicti rule. The
court took issue, however, with the third paragraph. The Court of Appeal held: ―[T]he
reference to identity in CALCRIM No. 359 presents a risk of confounding the jury by
telling jurors that a defendant‘s inculpatory extrajudicial statements, taken alone, do not
suffice to allow the jury to convict the defendant of a charged crime—and yet those
statements, again taken alone, are entertainable to prove the defendant‘s ‗identity [as] the
person who committed the crime‘ (CALJIC No. 359, 3d par.), which to any juror can



                                             11
only mean the defendant‘s identity as the perpetrator, i.e., the guilty party. The
instruction requires reconsideration.‖ (Id. at p. 1429, fn. omitted.)
       The Court of Appeal noted the Supreme Court upheld a similar instruction,
CALJIC No. 2.72, in People v. Foster (2010) 50 Cal. 4th 1301, 1344-1345, and footnote
19. The Court of Appeal held: ―We are not here concerned with CALJIC No. 2.72,
whose validity was upheld in Foster, supra, 50 Cal.4th at page 1345. The wording of
CALJIC No. 2.72 is quite different; the version considered in Foster provided: ‗―No
person may be convicted of a criminal offense unless there is some proof of each element
of the crime independent of any admission made by him outside of this trial. [¶] The
identity of the person who is alleged to have committed a crime is not an element of the
crime nor is the degree of the crime. Such identity or degree of the crime may be
established by an admission.‖‘ (Foster, supra, at pp. 1344-1345, fn. 19, italics omitted.)
CALJIC No. 2.72 explains the role of identity satisfactorily, i.e., that an individual‘s
identity is not an element of a crime (Foster, supra, at p. 1345), but CALCRIM No. 359
does not. As Carrillo argues in a supplemental letter brief this court requested, ‗It may
well be that in the third paragraph of CALCRIM [No.] 359 the drafters intended simply
to convey the idea that identity is not part of the corpus delicti rule which requires
corroboration. But they did so in a most unfortunate way.‘‖ (People v. Rivas, supra, 214
Cal.App.4th at p. 1429, fn. 8.) Ultimately, in Rivas, the Court of Appeal concluded the
instructional error was harmless. (Id. at pp. 1429-1430.) Other than the harmless error
discussion, defendant adopts the foregoing analysis in Rivas.
       We respectfully disagree with defendant‘s assertion that CALCRIM No. 359
incorrectly states California law. We review CALCRIM No. 359 to determine whether it
correctly states the law. (People v. Bland (2002) 28 Cal. 4th 313, 332; People v. Kelly
(1992) 1 Cal. 4th 495, 525.) We consider the specific language and the instruction in the
context in which it was given. (People v. Musselwhite (1998) 17 Cal. 4th 1216, 1248;
People v. Kelly, supra, 1 Cal.4th at pp. 525-526.) Our Supreme Court has explained:
―‗When we review challenges to a jury instruction as being incorrect or incomplete, we
evaluate the instructions given as a whole and not in isolation. [Citation.]‘‖ (People v.

                                             12
Moore (2011) 51 Cal. 4th 1104, 1140, quoting People v. Rundle (2008) 43 Cal. 4th 76,
149, overruled on a different point in People v. Doolin (2009) 45 Cal.4th. 390, 421, fn.
22.) We ask whether there is any reasonable likelihood the jury was confused and
misapplied the instruction. (People v. Bland, supra, 28 Cal.4th at p. 332; People v.
Harrison (2005) 35 Cal. 4th 208, 252; People v. Kelly, supra, 1 Cal.4th at p. 525.)
       It is well-established that some evidence independent of a defendant‘s out-of-court
confession or admission must be introduced to show that a crime was committed by
someone. (People v. Ledesma (2006) 39 Cal. 4th 641, 721; People v. Alvarez (2002) 27
Cal. 4th 1161, 1168-1169.) As our Supreme Court explained in Alvarez: ―In every
criminal trial, the prosecution must prove the corpus delicti, or the body of the crime
itself—i.e., the fact of injury, loss, or harm, and the existence of a criminal agency as its
cause. In California, it has traditionally been held, the prosecution cannot satisfy this
burden by relying exclusively upon the extrajudicial statements, confessions, or
admissions of the defendant. [Citations.]‖ (Id. at pp. 1168-1169; see People v. Jablonski
(2006) 37 Cal. 4th 774, 825.) In People v. Ledesma, supra, 39 Cal.4th at page 721, our
Supreme Court explained the purpose of the rule: ―The principal purpose of the corpus
delicti rule is to ensure that a defendant is not convicted of a crime that never occurred.
(People v. Carpenter (1997) 15 Cal. 4th 312, 394 [superseded by statute on another
ground as noted in People v. Friend (2009) 47 Cal. 4th 1, 87]; see People v. Jennings
[(1991)] 53 Cal. 3d 334, 368.) That purpose is fulfilled by the admission of evidence
sufficient to establish that the crime occurred.‖ (Accord, People v. Foster, supra, 50
Cal.4th at pp. 1344-1346.) It is also well-established that a defendant‘s inculpatory out-
of-court statements may, however, be relied upon to establish his or her identify as the
perpetrator of a crime. (People v. Howard (2010) 51 Cal. 4th 15, 36-37; People v.
Ledesma, supra, 39 Cal.4th at p. 721.) This is because the perpetrator‘s identity is not
part of the corpus delicti. (People v. Valencia (2008) 43 Cal. 4th 268, 297; People v.
Ledesma, supra, 39 Cal.4th at p. 721; People v. Wright (1990) 52 Cal. 3d 367, 404,
overruled on a different point in People v. Williams (2010) 49 Cal. 4th 405, 459.)



                                              13
        CALCRIM No. 359, like CALJIC No. 2.72, clearly so states. The corpus delicti
rule is stated in the first two paragraphs of CALCRIM No. 359. The law concerning
proof of identity by a defendant‘s extrajudicial statements is correctly stated in the third
paragraph. There is no danger a jury will be unable to separate the two rules any more
than in CALJIC No. 272 which has been approved by our Supreme Court in Foster. As
noted, CALJIC No. 2.72 states in part: ―The identity of the person who is alleged to have
committed a crime is not an element of the crime [nor is the degree of the crime]. The
identity [or degree of the crime] may be established by [a] [an] [confession] [or]
[admission].‖ CALCRIM No. 359 states with greater precision and economy of
language, ―The identity of the person who committed the crime [and the degree of the
crime] may be proved by the defendant‘s statement[s] alone.‖ CALCRIM No. 359
correctly states the law. (Cf. People v. Foster, supra, 50 Cal.4th at pp. 1344-1345;
People v. Ledesma, supra, 39 Cal.4th at p. 721.) There was no reasonable likelihood the
jury was confused and misapplied the instruction. Finally, CALCRIM No. 359 reminds
the jury that the accused may not be convicted unless the prosecution proves guilt beyond
a reasonable doubt. CALJIC No. 2.72, which was approved by our Supreme Court in
Foster, contains no such reminder.
        Here, in any event, any error would have been harmless. (Chapman v. California
(1967) 386 U.S. 18, 24; People v. Watson (1956) 46 Cal. 2d 818, 836.) Defendant‘s only
extrajudicial statement was that he would be killed if the gun was not returned to its
owner. This extrajudicial statement was made while defendant was wrestled to the
ground by two hotel guests on November 2, 2011. There was overwhelming evidence
defendant was the man who committed the robberies. He was positively identified by
persons present at all three robberies. Videos of all three robberies were shown to the
jury.




                                             14
                                   F. Sentencing Errors


                               1. Presentence conduct credit


       The trial court gave defendant 337 days of credit for time actually served in
custody prior to the imposition of judgment. The trial court also gave defendant 50 days
of conduct credit pursuant to section 2933.1, subdivision (c). We asked the parties to
address the effect of the October 1, 2011 amendments to section 4019 on presentence
conduct credit awards. (Stats. 2011, ch. 15, § 482.) These amendments were part of the
2011 Realignment Legislation addressing public safety.
       The present provisions of section 4019, subdivisions (b), (c) and (f) grant an
accused four days of conduct credit for every four days actually served. Section 4019, as
effective October 1, 2011, makes no reference to the more restrictive grant of presentence
conduct credits in section 2933.1, subdivision (c) which states: ―Notwithstanding Section
4019 or any other provision of law, the maximum credit that may be earned against a
period of confinement in, or commitment to, a county jail, industrial farm, or road camp,
or a city jail, industrial farm, or road camp, following arrest and prior to placement in the
custody of the Director of Corrections, shall not exceed 15 percent of the actual period of
confinement for any person specified in subdivision (a).‖ Section 2933.1, subdivision (c)
limits presentence conduct credits to 15 percent in cases where the defendant is convicted
of a violent felony within the meaning of section 667.5, subdivision (c). Robbery is a
violent felony. (§ 667.5, subd. (c)(9); In re Coley (2012) 55 Cal. 4th 524, 531.) In
addition, any offense in which the accused uses a firearm within the meaning of section
12022.53 is a violent felony. (§ 667.5, subd. (c)(22); People v. Robinson (2012) 208
Cal. App. 4th 232, 256.) Both of these definitional provisions of a violent felony, section
667.5, subdivisions (c)(9) and (22), apply to defendant who used a firearm during the
robberies.
       The October 1, 2011 adoption of section 4019, subdivisions (b), (c) and (f) was
not intended to repeal the less generous presentence conduct provisions of section 2933.1,

                                             15
subdivision (c). Section 4019 makes no reference to section 2933.1, subdivision (c).
Therefore, any repeal necessarily would have been by implication. Repeals by
implication are disfavored. (People v. Siko (1988) 45 Cal. 3d 820, 824 [―As a general rule
of statutory construction, of course, repeal by implication is disfavored.‖]; Flores v.
Workmen’s Comp. Appeals Bd. (1974) 11 Cal. 3d 171, 176 [―[A]ll presumptions are
against a repeal by implication.‖].) Our Supreme Court has explained: ―Absent an
express declaration of legislative intent, we will find an implied repeal ‗only when there
is no rational basis for harmonizing the two potentially conflicting statutes [citation], and
the statutes are ‗irreconcilable, clearly repugnant, and so inconsistent that the two cannot
have concurrent operation.‘‖ (Garcia v. McCutcheon (1997) 16 Cal. 4th 469, 476-477,
quoting In re White (1969) 1 Cal. 3d 207, 212.)
       First, there is a rational basis for harmonizing sections 4019, subdivisions (b), (c)
and (f) and 2933.1, subdivision (c). Violent felonies are more serious and logically
warrant greater periods of incarceration. Nonviolent felonies, some which result in
county jail sentences pursuant to section 1170, subdivision (h)(2) and involve less serious
crimes, result in greater credits. Second, the two presentence conduct credits provisions
are not irreconcilable, clearly repugnant and so inconsistent that the two cannot operate
concurrently. There are two distinct presentence conduct credits at issue here. The first
is for offenders who do not commit violent felonies. The second is for offenders who
commit violent felonies. These two sentencing schemes operate concurrently depending
on whether the offense is specified in section 667.5, subdivision (c). (We need not
discuss section 2933.2, subdivision (c) which prohibits presentence credits for
murderers.) Thus, section 2933.1, subdivision (c) has not been expressly or impliedly
repealed. The trial court correctly gave defendant only 50 days of conduct credit.




                                             16
       [The following portion of the opinion, part F 2, is deleted from publication.]


                                       2. Other errors


       The trial court failed to orally impose a $30 court facilities assessment (Gov.
Code, § 70373, subd. (a)(1)) and a $40 court operations assessment (§ 1465.8, subd.
(a)(1)) as to each count. The oral pronouncement of judgment must be modified to so
provide. (People v. Sencion (2012) 211 Cal. App. 4th 480, 484-485; People v. Castillo
(2010) 182 Cal. App. 4th 1410, 1415, fn. 3.) The abstract of judgment is correct in this
regard.
       The trial court imposed a $10 local crime prevention programs fine (§ 1202.5,
subd. (a)) plus penalty assessments. The abstract of judgment reflects $31 in penalty
assessments. Correctly calculated, however, the penalty assessments total $28: a $10
state penalty (§ 1464, subd. (a)(1)); a $7 county penalty (Gov. Code, § 76000, subd.
(a)(1)); a $2 state surcharge (§ 1465.7, subd. (a)); a $3 state court construction penalty
(Gov. Code, § 70372, subd. (a)(1)); a $1 deoxyribonucleic acid penalty (Gov. Code,
§ 76104.6, subd. (a)(1)); a $3 state-only deoxyribonucleic acid penalty (Gov. Code,
§ 76104.7, subd. (a)); and a $2 emergency medical services penalty. (Gov. Code,
§ 76000.5, subd. (a)(1).) The abstract of judgment must be amended to so expressly
provide.




                                             17
                      [The balance of the opinion is to be published]


                                    IV. DISPOSITION


       The oral pronouncement of judgment is modified to impose a $30 court facilities
assessment and a $40 court operations assessment as to each count. (Gov. Code,
§ 70373, subd. (a); § 1465.8, subd. (a)(1). The abstract of judgment must also be
amended to reflect $28 in penalty assessments on the $10 local crime prevention
programs fine as set forth in part III F 2 of this opinion. (Pen. Code, § 1202.5, subd. (a).)
In all other respects, the judgment is affirmed.
                                    CERTIFIED FOR PARTIAL PUBLICATION




                                    TURNER, P. J.


I concur:




KRIEGLER, J.




                                             18
The People v. Luis F. Rosales
B244436


MOSK, J., concurring and dissenting


       I dissent in part and concur in part.
       To consider a hotel lobby open to the public as an ―inhabited dwelling house‖ for
purposes of Penal Code section 212.5, subdivision (a) expands the meaning of the term
beyond the Legislature‘s intent. The purpose of section 212.5—to provide ―heightened
protection to the residence‖ (People v. Cruz (1996) 13 Cal. 4th 764, 775)—is based on
factors unique to a residence or living quarters, including ―to protect the peaceful
occupation of one‘s residence,‖1 that a person is more likely to react violently to a crime
in a residence or living quarters (ibid.), and victims within a confined dwelling space are
more vulnerable. (See People v. Fleetwood (1985) 171 Cal. App. 3d 982, 987.)
        I acknowledge that any space inside a hotel literally could be said to be within an
inhabited dwelling. But, under the majority decision, the shops or ballrooms in major
hotels would be considered part of an inhabited dwelling and therefore covered by Penal
Code section 212.5, subdivision (a). These days, many structures have mixed uses. The
top floors of buildings are often composed of condominiums, hotel rooms, or apartments,
while the bottom floor or floors contain stores, offices, markets, and restaurants, all of
which are ―integral part[s] of the building‖ (People v. Wilson (1989) 209 Cal. App. 3d 451,
453) and thus under the majority decision would be considered part of an inhabited
dwelling within the meaning of Penal Code section 212.5, subdivision (a). Such an
application of the statute would have nothing to do with its intent. Any member of the
public can enter a hotel lobby—not just those who are staying at the hotel. That open


1      ―For a man‘s house is his castle, er domus sua cuique tutissimum refugium.” (Fn.
omitted), Sir Edward Coke quoted in Bartlett, Familiar Quotations (16th ed. 1992) 152; 3
Wharton‘s Criminal Law (15th ed. 2013) § 325 [―Burglary has always been regarded as a
serious crime because of the ancient notion that a man‘s home is his castle. When he
closes his door, he should be able to feel secure in his castle‖].
access is different than a laundry room or garage in an apartment (People v. Woods
(1998) 65 Cal. App. 4th 345, 348-350), which areas are extensions of the living quarters
and not generally open to the public.
       ―[T]he ‗plain meaning‘ rule does not prohibit a court from determining whether
the literal meaning of a statute comports with its purpose . . . .‖ (Lungren v. Deukmejian
(1988) 45 Cal. 3d 727, 735.) I believe the holdings in this case and People v. Wilson,
supra, 209 Cal. App. 3d 451 are not only an overly expansive application of the statute,
but can lead to unintended and absurd results. For those reasons, I respectfully dissent to
the application of Penal Code section 212.5, subdivision (a) to the facts of this case.
Otherwise I concur.




                                   MOSK, J.




                                              2